Title: To Thomas Jefferson from “Thomas Khronyngler,” 3 March 1802
From: “Thomas Khronyngler”
To: Jefferson, Thomas


          
            Honble Sir
            Savannah 3d March 1802.
          
          […] [doubt] […] much surprised at Receiving […] letter of […] this & much more when you […] entire Stran[…]f the present is simply th[…] Father is involved, has […] Do not think there is a worthy […] deserving Compassion under the Canopy of Heaven, but the Principle thing Sir that lays deep to my Heart is this he has a large family consisting of several small children—and he has not wherewithall to give them an Education sufficent for them to maintain that place in the Community as it is my wish they should—You receive twenty five thousand Dollars ⅌er Annum and I am confident you do not Labour half as hard as my Poor Sire but I hope you will not so construe what I have here inserted as to think that my meaning was so aimed that you did not do a sufficency—No Sir I candidly do not believe there is a man that is more capable or that would fr[…] or that does half as much for the Nation—
          But to the Point how could you relish it Sir to transmit ⅌er Mail only th[…] fifth Part of yr. Yearly Salary Oh what transport would y[…] give […] true Republican oh […]ould I Praise your Na[…] and Exorbitant if […] [distre]ssed family your hear[…]
          You will Excuse this assumed Name I take as likewise the manner I have altered my Writing you may easily guess the Reason—
          If you Sir should think worth your while to deign to answer a distressed fellow Citizen you will direct your Letter to the underwritten Name at Savannah
          Permit me to Remain with due Respect Yr. Exys much obliged humble Servt
          
            Thomas Khronyngler
          
        